ORDER OF SUSPENSION BECAUSE OF DISABILITY
The Respondent, Ronald M. Ohlsen, was charged in a Verified Complaint for Disciplinary Action, thereafter amended, with engaging in misconduct in violation of the Rules of Professional Conduct for Attor-meys at Law. Thereafter, the Executive Secretary of the Disciplinary Commission, pursuant to Admission and Discipline Rule 23, Section 25, filed a Verified Petition to Determine Disability; a hearing officer held a hearing as provided by said rule; the Commission adopted the hearing officer's report and tendered to this Court its findings, recommending that the Respondent be suspended as a disabled attorney.
This Court, being duly advised, now finds that the Commission's findings and recommendation should be approved. Accordingly, we find that Ronald M. Ohlsen is suffering from a mental illness or infirmity and is chemically dependent, that his mental illness or infirmity and chemical dependence prevent him from adequately representing the interests of his clients, that he is a disabled lawyer within the meaning of Ad-mis.Disc.R. 28, Section 25, and that, as such, he should be suspended from the practice of law.
IT IS, THEREFORE, ORDERED that Ronald M. Ohlsen is a disabled attorney, and that, pursuant to Admis.Disce.R. 28, Section 8(b), he is hereby suspended from the practice of law in the State of Indiana for the duration of such disability. The Respondent will not be eligible for reinstatement until his disability has been removed and he has met the terms for reinstatement set out in Admis.Disc.R. 28, Sections 4 and 18.
The Clerk of this Court is directed to forward notice of this Order as provided by Admis.Disce.R. 283, Section 3(d).